Exhibit 10.38

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on
August 20, 2015 by and between Autoliv, Inc., a Delaware corporation (the
“Company”), and Lars Sjöbring, personal code number (            ) (the
“Executive”), to be effective as of the Effective Date, as defined in Section 1.

BACKGROUND

The Company desires to engage the Executive as the Group Vice President Legal
Affairs, General Counsel and Secretary of the Board from and after the Effective
Date, in accordance with the terms of this Agreement. The Executive is willing
to serve as such in accordance with the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
shall be the date that the Executive commences employment with the Company. The
Effective Date shall be January 1, 2016 or such earlier date that the parties
can agree to.

2. Employment. The Executive is hereby employed on the Effective Date as the
Group Vice President Legal Affairs, General Counsel and Secretary of the Board.
In his capacity as Group Vice President Legal Affairs, General Counsel, the
Executive shall have the duties, responsibilities and authority commensurate
with such position as shall be assigned to him by the Chief Executive Officer of
the Company and he shall report directly to the Chief Executive Officer of the
Company. The principal work place for the Executive shall be Metropolitan
Detroit Area Michigan, USA, The Executive will spend a working week per month in
the Company’s headquarters in Sweden and has agreed to spend additional time
there as required in connection to financial reporting periods.

3. Employment Period. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company from the Effective Date and
thereafter unless and until terminated by the Company or the Executive (the
“Employment Period”); provided, however, that (i) the Company must give the
Executive written notice of termination of the Executive’s employment not less
than six (6) calendar months prior to such date of termination, and (ii) the
Executive must give the Company written notice of termination of his employment
not less than six (6) calendar months prior to such date of termination;
provided, further, however, that in the event of a termination by the Company
for Cause pursuant to Section 10(b) hereof, the 6-month notice requirement
provided in clause (i) of the foregoing provision shall not apply and the
Executive’s termination of employment shall be effective immediately.
Notwithstanding the foregoing, the Executive’s employment shall automatically
terminate on the earlier occurrence of the last day of the month preceding the
Executive’s 65th birthday (“Retirement”).



--------------------------------------------------------------------------------

4. Extent of Service. During the Employment Period, the Executive shall use his
best efforts to promote the interests of the Company and those of its subsidiary
and associated companies (“Affiliates”) and shall devote his full time and
attention during normal business hours to the business and affairs of the
Company and its Affiliates. In addition, the Executive shall devote as much time
outside normal business hours to the performance of his duties as may in the
interests of the Company be reasonably necessary; provided, however, that the
Executive shall not receive any remuneration in addition to that set out in
Section 5 hereof in respect of his work during such time. During the Employment
Period, the Executive shall not, without the consent of the Chief Executive
Officer, directly or indirectly, either alone or jointly with or as a director,
manager, agent or servant of any other person, firm or company, be engaged,
concerned or interested in any business in a manner that would conflict with the
Executive’s duties under this Section 4 (including holding any shares, loan,
stock or any other ownership interest in any competitor of the Company),
provided that nothing in this Section 4 shall preclude the Executive from
holding shares, loan, stock or any other ownership interest in an entity other
than a competitor of the Company as an investment.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Executive shall receive a
gross salary at the rate of 655,000 USD per year (“Base Salary”), less normal
withholdings, payable in equal monthly installments as are or become customary
under the Company’s payroll practices for its employees from time to time. The
Compensation Committee (the “Compensation Committee”) of the Company’s Board of
Directors (the “Board”) shall review the Executive’s Base Salary annually during
the Employment Period. Any increases to the Executive’s salary shall become the
Executive’s Base Salary for purposes of this Agreement.

(b) Short Term Incentive. During the Employment Period, the Executive shall be
eligible to participate in the Company’s short term incentive plan for executive
officers, if any, pursuant to which he will have an opportunity to receive an
annual incentive based upon the achievement of performance goals established
from year to year by the Compensation Committee (such incentive earned at the
stated “target” level of achievement being referred to herein as the “Target
Short Term Incentive”). Until otherwise changed by the Compensation Committee,
the Executive’s Target Short Term Incentive shall be thirty-five percent
(35%) of his Base Salary. Notwithstanding the foregoing, the Executive’s Short
Term Incentive earned during fiscal year 2015, if any, shall be multiplied by a
fraction, the numerator of which is the number of days between the Effective
Date and the last day of the 2015 fiscal year, and the denominator of which is
365.

(c) Equity Incentive Compensation. During the Employment Period and, except as
otherwise provided in Section 5(d) hereof, commencing in calendar year 2016, the
Executive shall be eligible for equity grants under the Autoliv, Inc. Amended
and Restated 1997 Stock Incentive Plan (the “1997 Plan”), or any successor plan
or plans, having such terms and conditions as awards to other peer executives,
as determined by the Compensation Committee in its sole discretion. Nothing
herein requires the Compensation Committee to grant the Executive equity awards
or other long-term incentive awards in any year. For the avoidance of doubt, the
Executive shall not be eligible to receive any equity grants with respect to
calendar year 2015.

 

- 2 -



--------------------------------------------------------------------------------

(d) Sign-on and Retention Bonus. The Executive shall be eligible to receive the
following sign-on and retention bonuses, according to the following schedule and
pursuant to the terms and conditions set forth below.

 

  (i) An amount equal to 1,500,000 USD, to be paid in cash in a single lump sum
within thirty (30) days following the Effective Date, provided that the
Executive remains employed with the Company on such payment date.

 

  (ii) An amount equal to 1,000,000 USD, to be paid in cash in a single lump sum
within thirty (30) days following the earlier to occur of (A) the third
(3rd) anniversary of the Effective Date, provided that the Executive remains
employed by the Company on such payment date, or (B) subject to Section 20
hereof, the date that the Executive’s employment with the Company is terminated
by reason of his death or Disability (as defined in Section 10(a) hereof) or by
the Company without Cause (as defined in Section 10(b) hereof) or by the
Executive for Good Reason (as defined in Section 10(c) hereof except in the case
the Company decides to relocate its headquarters to any country other than
Sweden and ask the Executive to relocate to the new location.

 

  (iii) A grant of restricted stock units (the “Sign-On RSUs”) having a value on
the grant date equal to 1,500,000 USD (the “Sign-On Grant Value”), to be granted
on the Effective Date (the “Sign-On RSU Grant Date”), pursuant to, and subject
to the terms and conditions of, the 1997 Plan. The number of Sign-On RSUs to be
granted will be determined by dividing the Sign-On Grant Value by the market
closing price of the Company’s stock on the Sign-On RSU Grant Date. The Sign-On
RSUs will vest as to all of the Sign-On RSUs on the fifth (5th) anniversary of
the Sign-On RSU Grant Date, provided that the Executive remains employed by the
Company on such date. Notwithstanding the foregoing, the Sign-On RSUs will
become immediately vested and, subject to Section 20 hereof, settled upon the
earlier occurrence of (i) the Executive’s termination of employment with the
Company by reason of his death or Disability or by the Company without Cause, or
(ii) a Change in Control (as defined in the 1997 Plan) or by the Executive for
Good Reason (as defined in Section 10(c) hereof. except in the case the Company
decides to relocate its headquarters to any country other than Sweden and ask
the Executive to relocate to the new location.) The Sign-On RSUs shall have such
other terms and conditions as provided in the Company’s standard form of
restricted stock unit agreement.

(e) Automobile. During the Employment Period, the Company shall provide the
Executive with a company car or, if consistent with local policies where the
Executive is based, a car allowance. If a company car is provided, the Executive
and his immediate family may also use the company car for personal purposes and
the Company shall bear all petrol, maintenance and repair costs, as well as
insurance costs and vehicle tax related to the Company

 

- 3 -



--------------------------------------------------------------------------------

car. If a car allowance is provided, the Company shall also bear all petrol, but
no other, costs for the automobile in addition to the allowance. Whether a
company car or a car allowance is provided, the Executive shall be liable for
the payment of tax on the car allowance or on the taxable benefit resulting from
the right to use the company car for personal purposes.

(f) Expenses. During the Employment Period, the Executive shall be entitled to
receive payment or reimbursement for all reasonable traveling, hotel and other
expenses incurred by him in the performance of his duties under this Agreement,
in accordance with the policies, practices and procedures of the Company as in
effect from time to time. The Executive shall provide the Company with receipts,
vouchers or other evidence of actual payment of the expenses to be reimbursed,
as requested by the Company.

(g) Conditions of Employment. Normal conditions of employment as issued by the
Company apply to the receipt of benefits under this Section 5.

(h) Relocation Services and Temporary Benefits. The principal work place for the
Executive shall be Metropolitan Detroit Area Michigan, USA, In connection with
the Executive’s relocation, the Company shall provide the reimbursements and
temporary benefits described in this Section 5(h).

 

  (i) The Company shall pay or reimburse the Executive for verified removal
expenses, including related freight insurance, storage for up to six months in
the Unites States and any customs duties, for normal household goods. For this
purpose “normal household goods” includes furniture and personal effects.
“Normal household goods” does not include cars, boats, motorcycles,
caravans/trailers, antiques or other similar items.

 

  (ii) The Company shall at its expense assign a relocation agency to provide
the services linked to the relocation of the Executive to Metropolitan Detroit
Area Michigan, USA. The additional services may include relocation support
related to arrival and registrations, housing search and related support and
schooling search.

 

  (iii) If requested by the Executive, the Company shall at its expense provide
temporary, furnished housing for the Executive for a maximum of six (6) months.

 

  (iv) The Company shall pay for or reimburse the Executive for up to two
(2) house hunting trips to the Metropolitan Detroit, Michigan area, inclusive of
airline costs for the Executive and his spouse, lodging expense and car rental.

 

  (v) The Company shall pay or reimburse the Executive for travel costs for the
Executive and his accompanying family members in connection with their initial
relocation to Metropolitan Detroit Area Michigan, USA.

 

- 4 -



--------------------------------------------------------------------------------

  (vi) The Executive shall be provided with necessary one-time tax consultation
concerning employment-related income at the commencement of employment. The tax
advisor will be selected by the Company.

 

  (vii) The Company shall pay the income taxes levied on the Executive for the
benefits described in this Section 5(h), and the Company shall “gross up” these
payments to cover any applicable income taxes that the Executive may incur as a
result of such income tax payments, either in the United States or elsewhere.
For the avoidance of doubt, the Executive shall not be entitled to a “gross-up”
with respect to any payments or benefits other than those specifically set forth
in this Section 5(h).

(i) Tax Return Support. During the Employment Period, if requested by the
Executive, the Company shall provide assistance in the preparation and filing of
the Executive’s annual tax return in both his home country of Sweden and in the
United States. The tax advisor shall be selected by the Company.

(j) International Relocation Insurance. The Company shall provide to the
Executive and his accompanying family members international relocation insurance
with coverage for a period commencing on the Effective Date and ending on the
second (2nd) anniversary of the Effective Date. The terms and conditions of the
international relocation insurance shall be selected by the Company in its sole
and absolute discretion, but shall include medical coverage in line with the
Company’s expatriation practice.

6. Holidays. During the Employment Period, the Executive shall be entitled to
yearly holidays amounting to the minimum legal holiday days plus additional
days, in total 30 vacation days.

7. Pension and Additional Benefits. During the Employment Period, the Executive
shall be eligible to participate in the Autoliv North America Non-Qualified
Retirement Plan and the Autoliv ASP, Inc. Employee Savings and Investment Plan
(collectively, the “U.S. Savings Plans”) and any additional welfare benefit
plans, practices, policies and programs provided by the Company, if any, to the
extent available to similarly-situated employees in the United States and
subject to eligibility requirements and terms and conditions of each such plan;
provided, however, that nothing herein shall limit the ability of the Company to
amend, modify or terminate any such benefit plans, policies or programs at any
time and from time to time.

The Company shall also make additional contributions to the North America Non
Qualified plan equivalent to an amount such that the total value of all the
Company matches and contributions to the U.S. Savings Plans shall be equivalent
to thirty-five percent (35%) of the Executive’s Base Salary. No additional
employee contribution above 7% will be required under the North America Non
Qualified Plan.

8. Business or Trade Information. The Executive shall not during or after the
termination of his employment hereunder disclose to any person, firm of company
whatsoever or use for his own purpose or for any purposes other than those of
the Company any information

 

- 5 -



--------------------------------------------------------------------------------

relating to the Company or its Affiliates or its or their business or trade
secrets of which he has or shall hereafter become possessed. These restrictions
shall cease to apply to any information which may come into the public domain
(other than by breach of the provisions hereof). In the event that the Executive
does not comply with this Section 8, the Company shall be entitled to damages
equal to six (6) times the average monthly Base Salary that the Executive
received during the preceding twelve (12) months, if the Executive continues to
be employed, or during the last twelve (12) months prior to his Date of
Termination, if the Executive’s employment has terminated; provided, however,
that nothing in this Section 8 shall preclude the Company from pursuing
arbitration in accordance with Section 16 herein and seeking additional damages
from the Executive in the event that the Company is able to demonstrate to the
arbitrators that the value of the damages incurred by the Company due to the
Executive’s violation of this Section 8 exceed the aggregate value of the
damages paid by the Executive to the Company pursuant to the foregoing
provision.

9. Company Property. The Executive shall upon the termination of his employment
hereunder for whatever reason immediately deliver to the Company all designs,
specifications, correspondence and other documents, papers, the car provided
hereunder and all other property belonging to the Company or any of its
Affiliates or which may have been prepared by him or have come into his
possession in the course of his employment.

10. Termination of Employment

 

  (a) Death; Retirement; Disability.

 

  (i) The Executive’s employment shall terminate automatically upon his death or
Retirement.

 

  (ii) If the Company determines in good faith that the Disability (as defined
below) of the Executive has occurred during the Employment Period, it may give
to Executive written notice of its intention to terminate the Executive’s
employment. “Disability” shall mean the inability of the Executive, as
reasonably determined by the Board, to perform the essential functions of his
regular duties and responsibilities, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted for
a period of six (6) consecutive months. At the request of the Executive or his
personal representative, the Board’s determination that the Disability of the
Executive has occurred shall be certified by a physician mutually agreed upon by
the Executive, or his personal representative, and the Company.

(b) Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period with or without Cause. “Cause” for
termination by the Company of the Executive’s employment shall mean (i) willful
and continued failure by the Executive to substantially perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board,

 

- 6 -



--------------------------------------------------------------------------------

which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties, or
(ii) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Chief Executive Officer of the Company and the Vice
President of Human Resources establish to the Board by clear and convincing
evidence that Cause exists, subject to Section 10(f) hereof.

(c) Termination by the Executive. The Executive may terminate his employment
during the Employment Period with Good Reason or without Good Reason. “Good
Reason” shall mean the occurrence, without the Executive’s express written
consent, of any of the following:

 

  (i) a material diminution in the Executive’s authority, duties, or
responsibilities, other than any such alteration primarily attributable to the
fact that the Company may no longer be a public company;

 

  (ii) a material diminution in the Executive’s Base Salary as in effect on the
date hereof or as the same may be increased from time to time;

 

  (iii) the relocation of the Executive’s principal place of employment to a
location more than 30 miles from the Executive’s principal place of employment
on the date hereof or the Company’s requiring the Executive to be based anywhere
other than such principal place of employment (or permitted relocation thereof)
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s present business travel obligations; or

 

  (iv) a material breach of this Agreement by the Company.

 

  (v) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation within seven (7) days of the date such
compensation is due;

 

  (vi) the failure by the Company to continue in effect any compensation plan in
which the Executive participates on the date hereof which is material to the
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue the Executive’s participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed on the date hereof; or

 

- 7 -



--------------------------------------------------------------------------------

  (vii) the failure by any successor to the business of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

A termination by the Executive shall not constitute termination for Good Reason
unless the Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the initial occurrence of such event), and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Executive. The Executive’s
termination for Good Reason must occur within a period of 160 days after the
occurrence of an event of Good Reason. The Executive’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder. Good Reason shall not
include the Executive’s death or Disability.

(d) Notice of Termination. Any termination by the Company or the Executive of
the Executive’s employment (other than by reason of death or Retirement) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall (i) indicate the specific termination
provision in this Agreement relied upon, (ii) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) specifies the
termination date. Further, a Notice of Termination for Cause is required to
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the Board at a meeting of
the Board which was called and held for the purpose of considering such
termination (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the Executive was guilty
of conduct set forth in clause (i) or (ii) of the definition of Cause herein,
and specifying the particulars thereof in detail. The failure by the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated other than by reason of death or Retirement, the end of
the notice period specified in Section 3 hereof, or (ii) if the Executive’s
employment is terminated by reason of death, the Date of Termination shall be
the date of death of the Executive, or (iii) if the Executive’s employment is
terminated by reason of Retirement, the Date of Termination shall be the date of
Retirement.

 

- 8 -



--------------------------------------------------------------------------------

(f) Dispute Concerning Termination. Any disputes regarding the termination of
the Executive’s employment shall be settled in accordance with Section 16 hereof
(including, without limitation, the provisions regarding costs and expenses
related to arbitration). If within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 10(f)), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of the arbitrators (which is not
appealable or with respect to which the time for appeal there from has expired
and no appeal has been perfected); provided, however, that the Date of
Termination shall be extended by a notice of dispute given by the Executive only
if such notice is given in good faith and the Executive pursues the resolution
of such dispute with reasonable diligence.

(g) Compensation During Dispute. If the Date of Termination is extended in
accordance with Section 10(f) hereof, the Company shall continue to provide the
Executive with the compensation and benefits specified in Section 5 hereof until
the Date of Termination, as determined in accordance with Section 10(f) hereof.
Amounts paid under this Section 10(g) are in addition to all other amounts due
under this Agreement and shall not be offset against or reduce any other amounts
due under this Agreement; provided, however, that in the event that the
arbitration results in a determination that the Executive is not entitled to
severance payments under the terms of this Agreement, then the Executive shall
repay to the Company the compensation received by the Executive during the
extended period pursuant to this Section 10(g).

11. Obligations of the Company Upon Termination of Employment.

(a) Termination by the Company Other Than for Cause; Termination by the
Executive for Good Reason. If, during the Employment Period, the Company shall
terminate the Executive’s employment other than for Cause, or the Executive
shall terminate employment for Good Reason, then, and only if within forty-five
(45) days after the Date of Termination the Executive shall have executed a
separation agreement containing a full general release of claims and covenant
not to sue, in the form provided by the Company, and such separation agreement
shall not have been revoked within such time period, the Company shall pay to
the Executive a lump sum severance payment, in cash, equal to one and a half
times (1.5x) the Executive’s Base Salary as in effect immediately prior to the
Date of Termination, payable within sixty (60) days after the Date of
Termination (or such later date as may be required pursuant to Section 20(c)
herein). In addition, the Company shall pay to the Executive any accrued and
unpaid salary and bonus through the Date of Termination, accrued and unused
vacation pay through the Date of Termination, in accordance with the Company
policy, any unreimbursed business expenses incurred by the Executive and such
benefits he or his beneficiaries would otherwise be entitled to receive under
any plan, program, policy or practice or contract or agreement of the Company or
its Affiliates (collectively, “Accrued Obligations”) and any sum due under
Section 5(d) (ii) and (iii) with the exception defined there in. The Company
shall withhold all relevant income taxes attributable to such lump sum severance
payment in accordance with relevant laws. The Company shall also pay all
relevant social costs attributable to such lump sum severance payment, in
accordance with relevant laws.

 

- 9 -



--------------------------------------------------------------------------------

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive or the Executive’s legal
representatives under this Agreement, other than under Section 5(d) (ii) and
(iii) and any Accrued Obligations.

(c) Retirement;. Upon termination of the Executive’s employment by reason of his
Retirement during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the Accrued obligations;
provided, however, that the Executive shall nonetheless be subject to the
covenants set forth in Section 13 herein.

(d) Cause; Voluntary Resignation. If the Executive’s employment is terminated by
the Company for Cause during the Employment Period, or the Executive voluntarily
resigns his employment without Good Reason, this Agreement shall terminate
without further obligations to the Executive other than the Accrued Obligations;
provided, however, that the Executive shall nonetheless be subject to the
covenants set forth in Section 13 herein.

12. Non-Duplication of Benefits. Notwithstanding anything to contrary in this
Agreement, the aggregate of any amounts payable to the Executive by the Company
pursuant to Section 5 (including any compensation and benefits paid pursuant to
such section during any applicable termination notice period pursuant to
Section 3), Section 10(g) or Section 11 herein shall be offset and reduced to
the extent necessary by any other compensation or benefits of the same or
similar type payable under local laws of any relevant jurisdiction so that such
other compensation or benefits, if any, do not augment the aggregate of any
amounts payable to the Executive by the Company pursuant to Section 5 (including
any compensation and benefits paid pursuant to such section during any
applicable termination notice period pursuant to Section 3) or Section 11
herein. It is intended that this Agreement not duplicate benefits the Executive
is entitled to under country “redundancy” laws or under the Company’s severance
policy, if any, any related policies, or any other contracts, agreements or
arrangements between the Executive and the Company. For the sake of clarity,
there shall be no offset against any other benefits for any Accrued Obligations,
or for any benefits payable under Section 5(d) (i) through (iii).

13. Non-Competition Covenant; Payment for Non-Competition Covenant.

(a) Except as provided in Section 13(b), during the twelve (12) months
immediately following the termination of his employment with the Company, the
Executive shall not (i) accept employment with a competitor of the Company in a
capacity in which such competitor can make use of the confidential information
relating to the Company that the Executive has obtained in his employment with
the Company, (ii) engage as a partner or owner in such competitor of the
Company, nor (iii) act as an advisor to such competitor (the “Non-Competition
Covenant”).

 

- 10 -



--------------------------------------------------------------------------------

  (b) The Non-Competition Covenant shall not apply:

 

  (i) in the event the Executive’s employment is terminated by the Company other
than for Cause; or

 

  (ii) in the event the Executive resigns for Good Reason.

(c) If the Executive does not comply with the Non-Competition Covenant when
applicable, then (i) the Executive shall not be entitled to any benefits
pursuant to Section 13(d) below during the period in which the Executive is not
in compliance with such Non-Competition Covenant, and (ii) the Company shall be
entitled to damages equal to six (6) times the average monthly Base Salary that
the Executive received during the last twelve (12) months prior to the Date of
Termination.

(d) If the Non-Competition Covenant becomes operative, then the Company shall
pay to the Executive, as compensation for the inconvenience of such
Non-Competition Covenant, up to twelve (12) monthly payments equal to the
Executive’s monthly Base Salary as in effect on the Date of Termination, less
the monthly salary earned during such month by the Executive in a subsequent
employment, if any; provided, however, that the aggregate monthly payments from
the Company pursuant to this Section 13(d) shall not exceed sixty percent
(60%) of the Executive’s annual Base Salary as in effect on the Date of
Termination, and once the 60% aggregate amount has been paid, no further
payments will be made under this Section 13(d). As a condition to the receipt of
such payments, the Executive must inform the Company of his base salary in his
new employment on a monthly basis. No payments will be made under this
Section 13 after the Executive’s termination of employment by reason of his
Retirement.

14. Inventions.

(a) The general nature of any discovery, invention, secret process or
improvement made or discovered by the Executive during the period of the
Executive’s employment by the Company (hereinafter called “the Executive’s
Inventions”) shall be notified by the Executive to the Company forthwith upon it
being made or discovered.

(b) The entitlement as between the Company and the Executive to the Executive’s
Inventions shall be determined in accordance with the current Act (1949:345) on
the Right to Inventions made by Employees and the Executive acknowledges that
because of the nature of his duties and the particular responsibilities arising
therefrom he has a special obligation to further the interests of the Company’s
undertaking.

(c) Where the Executive’s Inventions are to be assigned to the Company, the
Executive shall make a full disclosure of the same to the Company and if and
whenever required to do so shall at the expense of the Company apply, singly or
jointly with the Company or other persons as required by the Company, for
letters patent or other equivalent protection in Sweden and in any other part of
the world of the Executive’s Inventions.

15. Entire Agreement. This Agreement takes effect in substitution of all
previous agreements and arrangements whether written, oral or implied between
the Company and the Executive relating to the employment of the Executive,
without prejudice to any rights accrued to the Company or the Executive prior to
the commencement of his employment under this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

16. Disputes. Disputes regarding this Agreement (including, without limitation,
disputes regarding the existence of Cause or Good Reason) shall be settled by
arbitration in accordance with the Swedish Arbitration Act. The arbitration
shall take place in Stockholm and, unless otherwise agreed to by both parties,
there shall be three (3) arbitrators. The provisions on voting and cumulation of
parties and claims in the Swedish Procedural Code shall be applied in the
arbitration. All costs and expenses for the arbitration, whether initiated by
the Company or by the Executive, including the Executive’s costs for solicitor,
shall be borne by the Company, unless the arbitrators determine the Executive’s
claim(s) to be frivolous and in bad faith, in which case the arbitrators may
allocate costs as they deem fit. Any payments due to the Executive pursuant to
the preceding sentence shall be made within fifteen (15) business days after
delivery of the Executive’s written request for payment accompanied with such
evidence of costs and expenses incurred as the Company reasonably may require.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with Swedish law and, where applicable, the laws of any applicable
local jurisdictions.

18. Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board.

19. Notices. All notices and other communications hereunder shall be in writing
and shall be given by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:

  

If to the Company:

   Autoliv, Inc.    Vasagatan 11, 7th Floor    SE-107 24 Stockholm    Sweden   
Attention: Group Vice President, Human Resources

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

- 12 -



--------------------------------------------------------------------------------

20. U.S. Tax Code Section 409A. This Section 20 shall apply only in the event
that the Executive is or becomes a taxpayer under the laws of the United States
at any time during the Employment Period.

(a) General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder. Nevertheless, the tax treatment of the
benefits provided under the Agreement is not warranted or guaranteed. Neither
the Company nor its directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by the
Executive as a result of the application of Section 409A of the Code.

(b) Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of of a Change in Control or the
Executive’s termination of employment, as the case may be, such Non-Exempt
Deferred Compensation will not be payable or distributable to the Executive,
and/or such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control or
termination of employment, as the case may be, meet any description or
definition of “change of control” or “separation from service,” as the case may
be, in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition).
This provision does not prohibit the vesting of any Non-Exempt Deferred
Compensation upon a Change in Control or termination of employment, however
defined. If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, such payment or distribution shall be made on
the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “change of control” or “separation from service”, as the
case may be, or such later date as may be required by subsection (c) below. If
this provision prevents the application of a different form of payment of any
amount or benefit, such payment shall be made in the same form as would have
applied absent such designated event or circumstance.

(c) Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of the Executive’s separation from service during
a period in which he is a “specified employee” (as defined in Code Section 409A
and the final regulations thereunder), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Executive’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Executive’s separation from service (or, if the Executive
dies during such period, within thirty (30) days after the Executive’s death)
(in either case, the “Required Delay Period”); and (ii) the normal payment or
distribution schedule for any remaining payments or distributions will resume at
the end of the Required Delay Period.

 

- 13 -



--------------------------------------------------------------------------------

(d) Treatment of Installment Payments. Each payment of termination benefits
under this Agreement shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

(e) Timing of Release of Claims. Whenever in this Agreement a payment or benefit
is conditioned on the Executive’s execution and non-revocation of a release of
claims, such as the separation agreement referenced in Section 11(a) hereof,
such release must be executed and all revocation periods shall have expired
within 60 days after the Date of Termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then, subject to subsection (c) above, such payment or
benefit (including any installment payments) that would have otherwise been
payable during such 60-day period shall be accumulated and paid on the 60th day
after the Date of Termination provided such release shall have been executed and
such revocation periods shall have expired. If such payment or benefit is exempt
from Section 409A of the Code, the Company may elect to make or commence payment
at any time during such 60-day period.

(f) Timing of Reimbursements and In-kind Benefits. If the Executive is entitled
to be paid or reimbursed for any taxable expenses under this Agreement and if
such payments or reimbursements are includible in the Executive’s federal gross
taxable income, the amount of such expenses payable or reimbursable in any one
calendar year shall not affect the amount payable or reimbursable in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred. The right to any reimbursement for expenses incurred or provision of
in-kind benefits is limited to the lifetime of the Executive, or such shorter
period of time as is provided with respect to each particular right to
reimbursement in-kind benefits pursuant to the preceding provisions of this
Agreement. No right of the Executive to reimbursement of expenses under this
Agreement shall be subject to liquidation or exchange for another benefit.

(g) Timing of Tax Gross-Up Payments. If the Executive is entitled to be
reimbursed for any taxes under this Agreement, such tax reimbursement payment
shall be paid by the Company to the Executive no later than December 31 of the
year after the year in which the related taxes are remitted to the applicable
taxing authorities.

(signatures on following page)

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been executed the day and year first above
written.

 

/s/ Lars Sjöbring

Lars Sjöbring AUTOLIV, INC.

/s/ Jan Carlson

Jan Carlson Chairman & CEO

/s/ Karin Eliasson

Karin Eliasson Group Vice President Human Resources

 

- 15 -